DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/506,225 filed on 20 October 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2021/0270586 to Maricaille.
Regarding Claims 1, 11-12, Maricaille discloses a wadding system (fig.2) comprising
a container made of biodegradable material (at least paragraphs 10, 17) configured for containing and enclosing shot made of a material having a hardness greater than 40HV1 (at least paragraph 12, it is noted that the shot cup is “configured” to hold any type of shot as any type of shot will fit),
comprising a separate over-powder pad made of pressed cardboard (at least paragraph 49, element 3 in fig.2), and
a biodegradable-compostable material (at least paragraphs 20-21, claim 5, disclose natural felt for element 2).
Regarding Claim 2, see at least paragraphs 28-29.
Regarding Claims 3, 13, please see fig.2.
Regarding Claim 5, Maricaille discloses a wad felt (at least paragraphs 20-21 and claim 5) interposed between the over-powder pad (3) and the container (see fig.2, at least a portion of the container (1) is above the wad felt (2).
Regarding Claim 7, please see at least paragraph 45 and fig.1, 13.
Regarding Claim 10, please see fig.4 for the entire cartridge.
Regarding Claims 14-15, please see fig.2 and at least paragraph 35.
Regarding Claim 16, please see fig.1, 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0270586 to Maricaille in view of US Patent 3,270,669 issued to Atkins et al (Atkins).
Regarding Claim 4, Maricaille discloses the wad system of claim 1, and discloses the over-powder pad has a cylindrical shape with a minimum height (see fig.2), and the container comprises a hollow cylinder with a base (fig.2); but fails to specifically disclose the base having a thickness greater than a thickness of a container wall.  However, Maricaille does disclose in at least paragraph 49 that an extra rigid disk may (not shown) may be added for extra thickness.  Atkins teaches a shot cup with a thickened base (see figs. 1 and 3, bottom of shot cup 12) for the known advantage of additional strength in the shot cup at the bottom, in which the explosive powder is proximate to.  Creating the shot cup of Maricaille with a thicker bottom section would have been obvious to one having ordinary skill for the known advantage in the art of creating an area of higher strength for the shot cup where the propulsive forces of the powder drive the shot cup.

Claim(s) 5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0270586 to Maricaille in view of DE 4016826A1 issued to Mayer.
Regarding Claim 5, if the Applicant disagrees with the rejection above: Maricaille discloses the wadding system of claim 1, but fails to specifically disclose the wad felt (element 2) is disposed between the over-powder pad and container.  The Maricaille design places the wad felt between the over-powder pad and a portion of the container, but not the bottom of the container.
However, Mayer teaches a biodegradable wad system very similar in design to Maricaille with a shot cup 1, a felt wad 2 placed below the bottom of the shot cup, and an over-powder disk 3 (see fig.3).  It would have been an obvious engineering design choice to modify Maricaille to an arrangement taught by Mayer as a rearrangement of the essential working parts of the invention.
Regarding Claims 14-15, please see at least fig.2 and paragraph 35 of Maricaille.

Claim(s) 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0270586 to Maricaille in view of US Patent 7,610,857 issued to Dunnam et al (Dunnam).
Regarding Claim 6, Maricaille discloses the wad system of claim 1, but fails to specifically disclose the container comprises a bottom having an edge that extends downward to form a recess.  However, Dunnam discloses a shotshell wad system with the container having an edge that extends downward to form a recess for the advantage of creating a better gas seal with the container (fig.4, 56, at least column 6 lines 41-43).  This type of design is old and well-known in the art, and would have been obvious to one having ordinary skill to incorporate this teaching into the container of Maricaille for the known advantage of creating a better gas seal for the shotshell.
Regarding Claim 8, Maricaille discloses the wad system of claim 1, but does not specifically disclose that the shot is steel, tungsten, one or more corresponding alloys and combinations thereof.  However, Maricaille discloses in at least paragraphs 3, 12 that many times the shot may be lead free.  Maricaille just does not specifically disclose the lead-free shot material.
It is well-known in the art that alternative lead-free shot material is steel, bismuth, tungsten, etc…  Dunnam teaches the shotshell wad system may be used with steel (at least column 5 lines 22-24).  It would have been obvious to one having ordinary skill to have the container of Maricaille configured to utilize steel shot, as the lead-free alternatives are old and well-known in the art.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0270586 to Maricaille in view of US Patent Application Publication 2018/0274890 to Havens et al (Havens).
Regarding Claim 9, Maricaille discloses the wadding system of claim 1, but fails to specifically disclose the container is made of a plastic material obtained from corn, potato starch, polylactic acid (PLA) or combinations thereof.  Maricaille discloses a biodegradable container.
Havens teaches a biodegradable wad system made of PLA, corn, starches, (at least paragraphs 24, 26, 30, 34).  It would have been obvious to one having ordinary skill to utilize this teaching and create the wad system of these materials in Maricaille as an obvious engineering design choice as selecting a different material known to achieve the same biodegradable purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641